DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasagawa, US 2014/0175055.

Additionally, it should be noted that Sasawa shows that each of the holders 180A-D and 180F-I holds one of the antenna lines 160A-D and 160F-I, and the holders correspondingly hold the adjacent lines in a direction away from a center of an outer shape of the high frequency antenna (see, for example, holders 180A-D and 180F-I, in figures 5A-5B and 7-8). Also, the two holders 180A-B, or 180B-C, or 180C-F, or 180F-I, or 180I-H, or 180H-G, or 180G-D, or 180D-A, correspondingly hold two adjacent antenna lines 160A-B, or 160B-C, or 160C-F, or 160F-I, or 160I-H, or 160H-G, or 160G-D, or 160D-A, and are spaced apart from the center of the outer shape of the high frequency antenna.  Furthermore, each of the antenna lines 160A-D and 160F-I are lines in a direction away from the center of the outer shape of the high frequency antenna, and each of these antenna lines are at different positions in a direction orthogonal to the direction away from the center of the outer shape of the high 
Regarding claims 3-4, it should be noted that in the plasma processing apparatus of Sasawa the high frequency antenna is a planar coil in which the lines are wound in a substantially circular spiral shape; and wherein the holders correspondingly hold the adjacent lines in a diametrical direction of the high frequency antenna having a substantially circular outer shape, and two holders correspondingly holding two adjacent lines in the diametrical direction hold the two lines at different positions in a circumferential direction of the high frequency antenna (see, for example, the figures, especially fig. 8 and its description).
With respect to claim 6, Sasawa further discloses, in the embodiment of fig. 6, a plurality of support members (the support members above the holders) configured to correspondingly support the plurality of holders (the holders directly coupled to the antenna lines 160A-160I); a dielectric plate 140 forming an upper portion of the 
Concerning claim 9, Sasawa further discloses that a distance between two adjacent holders is greater than a distance between two adjacent lines in the high frequency antenna (see the figures).
Regarding claim 10, it should further be noted that the holders of the apparatus of Sasawa include a first holder holding a first line and a second holder holding a second line adjacent to the first line, and the first holder and the second holder are placed at different positions in an extension direction of the first line and the second line; (see, for example, holders 180A-B, 180B-C, 180C-F, 180F-I, 180I-H, 180H-G, 180G-D, 180D-A, in figures 5A-5B and 7-8).

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant argues that Sasawa fails to teach or suggest that each of the adjustment mechanisms 180A-180I holds only one coil segment. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., each of the adjustment mechanisms holds only one coil segment) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It should be noted that the claim does not require that each holder holds only one of the antenna lines.  Additionally, the claims do not recite adjustment mechanisms, the claims only recite holders for the antenna lines.  Furthermore, it should be noted that the word “comprising” is a broad claim language and it does not prevent a holder from holding a plurality of antenna lines, as long as it holds one of the antenna lines.  Therefore, the examiner respectfully contends that, as broadly claimed, the Sasawa reference does disclose the claimed limitation of “each of the holders hold one of the lines” as recited in independent claim 1, since each of the holders 180A-I hold one of the antenna lines 160A-I.
Applicant argues that Sasawa does not disclose the limitation of “two holders correspondingly holding two adjacent lines in the direction away from the center of the outer shape of the high frequency antenna hold the two lines at different positions in a direction orthogonal to the direction away from the center of the outer shape of the high frequency antenna” as recited in independent claim 1. The examiner respectfully disagrees and contends that, as stated in the above rejection, the two holders of 180A-B, or 180B-C, or 180C-F, or 180F-I, or 180I-H, or 180H-G, or 180G-D, or 180D-A, correspondingly hold two adjacent antenna lines 160A-B, or 160B-C, or 160C-F, or 160F-I, or 160I-H, or 160H-G, or 160G-D, or 160D-A, and are spaced apart from the center of the outer shape of the high frequency antenna.  Additionally, each of the antenna lines 160A-D and 160F-I are lines in a direction away from the center of the outer shape of the high frequency antenna, and each of these antenna lines are at 
For all the above reasons, the rejection of the claims over the Sasawa reference is believed to be proper and, therefore, it is respectfully maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



July 27, 2021